DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 10/21/2021.
Claims 1-8, 11-16, 19 and 20 are pending. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. 
Monitoring system of claim 1.   To the extent that the applicant asserts this system is shown in the drawings, the drawing must be labeled with reference numerals in the figures for each structural item that is included in the system. 
Motion system – of claims 5 and 6.  To the extent that the applicant asserts this system is shown in the drawings, the drawing must be labeled with reference numerals in the figures for each structural item that is included in the system. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection |, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Claims using the means limitations are,
Claim 1 
“first indication means” for indicating a first quality associated with the first value, which is the “indication area” described at par. 86 and shown in more detail in Fig. 5.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is:
Claim 1
“alarm system” being configured to generate an alarm when the first quality is outside of a first range, described at par. 87 as being audible alarm, a flashing light, bold type, colored regions, or the like.
“monitoring system” for identifying whether a measured value is associated with the first food item, wherein the monitoring system is configured to associate the measured value with the first food item upon making a positive identification, and wherein the monitoring system is configured to identify the measured value as associated with a foreign object when a positive identification is not made, thereby ensuring that the measured value associated with the foreign object does not cause the alarm system to generate a false alarm. . . .  The meaning of this limitation is not clear. (see 112 rejection)
Claims 5, 6

Claim 7
“communication system” for transmitting information to a remote device, as described at par. 137 to include wifi, Bluetooth, cellular, internet, intranet.
“remote device” being in data communication with a plurality of food prep systems positioned data plurality of locations, thereby facilitating independent monitoring of the same, as described at par. 137 as a computer, tablet, mobile device or the like.
Claim 12
“display system” having a display device for displaying a bin layout representing a location of each bin of the plurality of bins, are displays of the types described at par. 86-91 and Fig. 5.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corres ponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1.  
The claim recites “a monitoring system for identifying whether a measured value is associated with the first food item, wherein the monitoring system is configured to associate the measured value with the first food item upon making a positive identification, and wherein the monitoring system is configured to identify the measured value as associated with a foreign object when a positive identification is not made, thereby ensuring that the measured value associated with the foreign object does not cause the alarm system to generate a false alarm.”
As noted above, the term “monitoring system” is interpreted under 35 USC 112(f) to cover the structure disclosed in the specification plus their equivalents.  The office 
For example, Par. 17 of the published application teaches that the monitoring system is in data communication with a device such as a temperature sensor, indicating that the monitoring system does not include sensors, while par. 110 teaches that the monitoring system “includes” the sensors, which is in conflict with par. 117.  
Further, Fig. 11 is identified as the monitoring system, but Fig. 11 is a block diagram of the entire system, and does not identify which specific structural items are included in the meaning of “monitoring system”.
The office observes that the 56 page specification, as filed, does not appear to contain any clear and concise statement of which structural features are included in the monitoring system.  The office request applicant to provide, in its reply, a clear statement of which structural components are included in the monitoring system, clearly identify where in the specification the support is found, and add part numbers to the figures as needed. 
Further, while it is not clear what the components of the monitoring system are, the office assumes that it may include the “electronic controller” (par. 35) shown in Figs 10a and 10b (neither of these figures appear to be discussed in the written description.)
 Thus, the office assumes the functions of the monitoring system are computer implemented functions covered in MPEP 2181.    For a computer-implemented 35 U.S.C. 112(f)  claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (b). See Net MoneyIN, Inc. v. Verisign. Inc., 545 F.3d 1359, 1367 In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm.’") (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. 
Claim 1 is further rejected for failing to include an algorithm for the methods performed by the monitoring system.  
	Claims dependent upon those specifically discussed above are likewise rejected for incorporating the deficiencies of the parent claims.    

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0332842 to Laub, US 2005/0031985 to Burstyn, US 20160029896 to Lee, and US 2017/0030135 to Elie.
Regarding claim 1, Laub teaches a food prep system for holding a plurality of food items, the system comprising: 
a plurality of bins, each bin being configured to hold a first food item; (multiple items 12, Figs. 1, 2, par. 56)
a base for holding the plurality of bins; (any one of 14a-14f, Fig. 1, par. 56)
a first sensor device configured to sense a first value associated with the first food item; (564, Fig. 31, par. 75)
a first indication means for indicating a first quality associated with the first value, (display 570, par. 79, Fig. 31) (par. 82, color coded symbols indicating the degradation of the product.).
wherein said first sensor is integrated with said system such that said first sensor does not interfere with a user accessing the first food item while sensing the first value associated with the first food item: (par. 81 teaches that the sensors can be located anywhere in the system as long as its capable of directly measuring a characteristic of the food chamber, and in one example, with the sensor being located in the handle of a food pan, would not interfere with the user accessing the product. In any event, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to choose one of the various locations available that would not unnecessarily inconvenience the user.)
an alarm system, the alarm system being configured to generate an alarm when the first quality is outside of a first range; (par. 110, an alarm indicates when food has reached a desired temperature, so if the desired temperature is 300 F, an alarm will sound when the temperature exceeds a range with an upper limit of 299 F).

Laub does not teach, 
a monitoring system for identifying whether a measured value is associated with the first food item, wherein the monitoring system is configured to associate the measured value with the first food item upon making a positive identification, and
wherein the monitoring system is configured to identify the measured value as associated with a foreign object when a positive identification is not made, thereby ensuring that the measured value associated with the foreign object does not cause the alarm system to generate a false alarm.
Leeb teaches “while the body temperature measurement is being conducted, the user may identify whether there is interference due to, e.g., foreign substances, between the temperature sensor and the portion of the object whose temperature is to be measured.” (par. 199).  Leeb is reasonably pertinent to the problems faced by the inventors, because in each case there is a need to identify foreign substances that may interfere with the sensor reading. 
Elie teaches using proximity sensors configured to detect an obstruction in a sensory region (par. 4).  Elie is reasonably pertinent to the problems faced by the 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Laub, in view of, Leeb and Elie, in order to ensure a sensor reading is accurate.   
	
Regarding claim 2, Laub as modified teaches the system of claim 1, wherein the first quality is a freshness quality. (Burstyn - ethylene readings are an indication of freshness)

Regarding claim 3, Laub as modified teaches the system of claim 2, wherein the first sensor is a gas sensor and the first value is a value of off-gassing. (Burstyn - ethylene will be outgassed by ripening perishables such as fruit)

Regarding claim 4, Laub as modified teaches the system of claim 3, further comprising a second sensor for sensing a second value associated with the first food item, the second sensor being a temperature sensor and the second value being a temperature reading. (bottom third of par. 76)





Claims 7 and 8, Laub as modified teaches the system of claim 3, including
Claim 7 - further comprising a communication system for transmitting information to a remote device, the remote device being in data communication with a plurality of food prep systems positioned at a plurality of locations, thereby facilitating monitoring of monitoring each of said plurality of food prep systems.
Claim 8 — the system of claim 7, wherein the system is configured to facilitate sending commands from the remote device to one or more food prep system, thereby independent control of each of said plurality of food prep systems.
Laub par. 75 and Fig. 31 teach the use of a central controller (510) that can be located remotely, e.g., through a network such as LAN or WAN, and the controller is connected to three different food preparation systems (540, 540a, and 540a), see also the separate systems 14a-14f in Fig. 1).

Regarding claim 11, Laub as modified teaches the system of claim 1, wherein the foreign object is associated with an object impeding measurement of the first value. (see discussion of Lebe and Elie in the rejection of claim 1).







Claims 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0332842 to Laub in view of US 2005/0031985 to Burstyn, US 2016/0029896 to Lee, US 2017/0030135 to Elie, US 2017/0321948 to Vitel and US 2020/0181496 to Lopez.
Regarding claims 5 and 6, Laub as modified teaches the system of claims 3 and 4, but does not teach,
Claim 5 - further comprising a motion system for moving one or more of the first and second sensors, thereby facilitating sensing one or more value associated with a second food item.
Claim 6 - further comprising a motion system for moving the first sensor, thereby facilitating sensing one or more value associated with a second food item.
Vitel teaches a system for placing a sensor into refrigerated products (abstract), that uses a moveable module that moves into the refrigerated area, scans the products below, and selects one into which to insert a sensor (abstract, par. 11). Vitel is classified in in GO1k/30, as is applicant's invention as shown on the face of applicant’s published application, and is reasonably pertinent to the problems faced by the inventors, because in each case there is a need for a sensor to move within a chamber for the purpose of sensing properties of refrigerated/perishable products.
Lopez teaches a method for obtaining the height of material in a coke oven, in which a sensor is moved so as to take readings at different locations in the oven. (Par. 59, 74, Fig. 5). Lopez is classified in in GO1k/30, as is applicant’s invention as shown on the face of applicant’s published application, and is reasonably pertinent to the 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Laub, in view of Vitel and Lopez, in order to provide flexibility in the sensor arrangement that will allow the sensors to move to different positions, so as to reduce the number of sensors needed in order to operate the invention.

Claims 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0332842 to Laub in view of US 2005/0031985 to Burstyn, US 2016/0029896 to Lee, US 2017/0030135 to Elie, and US 2017/0219279 to Chae.
Regarding claims 12 and 13, Laub as modified teaches the system of claim 1, but does not teach,
Claim 12 - further comprising a display system having a display device for displaying abin layout representing a location of each bin of the plurality of bins.
Claim 13 - further comprising a plurality of sensing devices, the plurality of sensing devices comprising the first sensing device, each sensing device of the plurality of sensing devices being associated with at least one bin of the plurality of bins, wherein the bins are positioned according to a bin layout, the bin layout including an indication of which sensing device is associated with each bin.
Chae teaches a display for a refrigerator that has a layout of the separate compartments (Fig. 5a, thawing, cold storage and freezing). Par. 193 teaches that graphic objects 541a -541c relate to multiple food items stored in each compartment 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Laub, in view of Chae, in order to provide the user with a user friendly interface for ascertaining the chamber layout and the state of food in each chamber.

Regarding claims 14, 15, 16, 17, 19, and 20.
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02.
These method claims are inherently disclosed by the structures claims in claim 1, 2, 3,9, and 13.






Response to Applicant’s Remarks
Applicant’s amendments and remarks have been carefully considered but are not deemed persuasive in view of the new grounds of rejection. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY T CRENSHAW/           Primary Examiner, Art Unit 3763